Name: Council Regulation (EEC) No 255/78 of 7 February 1978 maintaining the arrangements for imports into the Community of textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 2 . 78 Official Journal of the European Communities No L 39/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 255/78 of 7 February 1978 maintaining the arrangements for imports into the Community of textile products originating in Taiwan ments established by Regulation (EEC) No 3020/77 until 31 December 1982, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 1439/74 of 4 June 1974 on common rules for imports ( ! ), and in particular Article 13 thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EEC) No 3020/77 (2 ), the Commission has established arrangements for imports into the Community of certain textile products origi ­ nating in Taiwan ; Whereas, pending the establishment of final arrange ­ ments, it is necessary to maintain in force the arrange ¬ HAS ADOPTED THIS REGULATION : Article 1 The arrangements for imports of textile products origi ­ nating in Taiwan adopted by Regulation (EEC) No 3020/77 shall apply until 31 December 1982 . Article 2 This Regulation shall enter into force on the day following its publication in the Offical Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 February 1978 . For the Council The President K. B. ANDERSEN (') OJ No L 159 , 15 . 6 . 1974, p . 1 . ( 2 OJ No L 357, 31 . 12 . 1977, p . 51 .